UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) NovaStar Financial, Inc. (Name of Issuer) Common Stock ($0.01 par value per share) (Title of Class of Securities) 669947400 (CUSIP Number) Rodney J. Dillman Massachusetts Mutual Life Insurance Company 1295 State Street Springfield, Massachusetts 01111 (800) 767-1000 with a copy to: Larry A. Barden, Esq. Sidley Austin LLP 1 South Dearborn Chicago, Illinois 60603 (312) 853-7000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 16, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report theacquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box |_|. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) CUSIP No. 669947400 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Massachusetts Mutual Life Insurance Company I.R.S. Identification No. 04-1590850 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 4,521,800 (1)(2) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 4,521,800 (1)(2) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,521,800 (1)(2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES Not Applicable 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 10.0% (3) 14 TYPE OF REPORTING PERSON CO (1) On July 16, 2007, Massachusetts Mutual Life Insurance Company, a Massachusetts corporation (“MassMutual”), entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”) with Jefferies Capital Partners IV L.P., Jefferies Employee Partners IV LLC, and JCP Partners IV LLC (collectively, “Jefferies” and, together with MassMutual, the “Investors”) and NovaStar Financial, Inc., a Maryland corporation (the “Company”) pursuant to which MassMutual purchased 1,050,000 shares of the Company’s 9.00% Series D 1 Mandatory Convertible Preferred Stock, par value $0.01 per share (“Series D 1 Preferred Stock”).The shares of Series D 1 Preferred Stock purchased by MassMutual under the Securities Purchase Agreement are initially convertible into 3,750,000 shares of the Company’s common stock, par value $0.01 per share (“Common Stock”). (2) MassMutual is the beneficial owner of two private investment partnerships which hold in the aggregate 771,800 shares of Common Stock.Babson Capital Management LLC, a Delaware limited liability company (“Babson Capital”) acts as investment adviser to the two private investment companies, and as such may also be deemed to be the beneficial owner of the 771,800 shares. (3) Based on 37,879,640 shares of Common Stock outstanding as of June 30, 2007 as represented by the Company to MassMutual in the Securities Purchase Agreement, plus 7,500,000 shares of Common Stock on an as-converted basis based on the 2,100,000 shares of Series D 1 Preferred Stock issued by the Company pursuant to the Securities Purchase Agreement.The percentage that appears in row 13 has been rounded up from 9.96% to the nearest tenth of a percent in accordance with the instruction to Rule 13d-101. - 2 - CUSIP No. 669947400 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Babson Capital Management LLC I.R.S. Identification No. 51-0504477 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 4,521,800 (1) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 4,521,800 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,521,800 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES Not Applicable 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 10.0% (2) 14 TYPE OF REPORTING PERSON IA (1) Babson Capital in its capacity as investment adviser, may be deemed to be the beneficial owner of 4,521,800 shares of Common Stock, held by MassMutual and certain private investment partnerships owned or controlled by MassMutual. As a result of MassMutual’s ownership or control of such private investment partnerships, MassMutual may also be deemed to be the beneficial owner of all 4,521,800 shares. (2) Based on 37,879,640 shares of Common Stock outstanding as of June 30, 2007 as represented by the Company to MassMutual in the Securities Purchase Agreement, plus 7,500,000 shares of Common Stock on an as-converted basis based on the 2,100,000 shares of Series D 1 Preferred Stock issued by the Company pursuant to the Securities Purchase Agreement. The percentage that appears in row 13 has been rounded up from 9.96% to the nearest tenth of a percent in accordance with the instruction to Rule 13d-101. - 3 - CUSIP No. 669947400 Item1.Security and Issuer. This Schedule 13D (this “Schedule 13D”) relates to Common Stock. The principal executive offices of the Company are located at 8140 Ward Parkway, Suite 300, Kansas City, Missouri 64114. Item 2.Identity and Background. (a)This Schedule 13D is being filed on behalf of MassMutual and Babson Capital (Babson Capital, together with MassMutual, the “Reporting Persons”) pursuant to Rule 13d-1(k) of Regulation D-G under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Babson Capital is an indirect wholly owned subsidiary of MassMutual. The agreement between the Reporting Persons to make this single, joint filing (the “Joint Filing Agreement”) is attached hereto as Exhibit 1. (b)MassMutual’s principal office is located at 1295 State Street, Springfield, MA 01111.Babson Capital’s principal office is located at 470 Atlantic Avenue, Boston, MA 02210-2208. (c) The principal business of MassMutual is that of a diversified financial services organization providing financial products and services that include mutual funds, money management, trust services, retirement planning products, life insurance, annuities, disability income insurance, and long-term care insurance.The officers and directors of MassMutual, who are all citizens of the United States, are as follows: Officers: Stuart H. Reese – Chairman, President and Chief Executive Officer Frederick C. Castellani – Executive Vice President, Retirement Services Roger W. Crandall – Executive Vice President, Chief Investment Officer and Co-Chief Operating Officer Michael Foley – Chief Information Officer William F. Glavin – Executive Vice President, U.S. Insurance Group and Co-Chief Operating Officer John V. Murphy – Executive Vice President Mark D. Roellig – Executive Vice President and General Counsel Michael T. Rollings – Executive Vice President and Chief Financial Officer Elaine A. Sarsynski – Executive Vice President and Chief Administrative Officer Directors: Stuart H. Reese – Chairman James R. Birle – Lead Director Roger G. Ackerman Thomas C. Barry James H. DeGraffenreidt, Jr. Patricia Diaz Dennis James L. Dunlap William B. Ellis Robert A. Essner Robert M. Furek Carol A. Leary William B. Marx, Jr. John F. Maypole Marc Racicot The principal business of Babson Capital is that of an entrepreneurial capital management firm focused on creating innovative investment strategies and solutions for sophisticated investors.The officers and managers of Babson Capital, who (except as set forth below) are all citizens of the United States, are as follows: Officers: Roger W. Crandall—Chairman, President and Chief Executive Officer - 4 - CUSIP No. 669947400 David J. Brennan*Vice Chairman Rodney J. Dillman—General Counsel and Secretary DeAnne Dupont—Treasurer and Controller Jan F. Jumet—Chief Compliance Officer James E. Masur—Chief Operating Officer and Chief Financial Officer Managers: Roger W. Crandall—Chairman David J. Brennan* Thomas M. Finke Clifford M. Noreen Michael Rollings *Mr. Brennan is a UK citizen. (d)None of the entities or persons identified in this Item 2 has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)None of the entities or persons identified in this Item 2 has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such entity or person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)MassMutual is a Massachusetts corporation.Babson Capital is a Delaware limited liability company. Item 3.Source and Amount of Funds or Other Consideration. On July 16, 2007, MassMutual entered into the Securities Purchase Agreement, which is incorporated herein by reference to Exhibit 2 hereto, with Jefferies and the Company pursuant to which MassMutual purchased for $24,412,500.00 in cash, 1,050,000 shares of Series D 1 Preferred Stock in a private placement not registered under the Securities Act of 1933, as amended (the “Securities Act”).The shares of Series D 1 Preferred Stock purchased by MassMutual under the Securities Purchase Agreement are initially convertible into 3,750,000 shares of Common Stock based upon the initial conversion price of $7.00 per share, which conversion price is subject to adjustment as more fully described in the Articles Supplementary for the Series D 1 Preferred Stock, incorporated herein by reference to Exhibit 3 hereto (the “Series D 1 Articles Supplementary”). As of July 16, 2007, MassMutual, through certain of its affiliates for which Babson Capital acts as investment adviser, owned 771,800 shares of Common Stock acquired by such affiliates of MassMutual in the ordinary course of business.All funds used to purchase the shares of Series D 1 Preferred Stock and shares of Common Stock came directly or indirectly from the working capital of MassMutual. Item 4.Purpose of Transaction. The acquisition of the securities referred to herein is for investment purposes. Rights Offering and Standby Purchase Obligation In connection with the execution of the Securities Purchase Agreement, the Company’s Board of Directors (the “Board”) approved a rights offering (the “Rights Offering”) pursuant to which holders of Common Stock and Series D 1 Preferred Stock will be entitled to receive non transferable rights to purchase shares of a new series of the Company’s convertible preferred securities to be designated the 9.00% Series D 2 Mandatory Convertible Preferred Stock par value $0.01 per share (the “Series D 2 Preferred Stock”) at a price of $25.00 per share.MassMutual has committed to purchase up to $50,587,500 of shares of Series D 2 Preferred Stock, by entering into a Standby Purchase Agreement with the Company and Jefferies dated July 16, 2007, and incorporated herein by reference to Exhibit 4 hereto (the “Standby Purchase Agreement”), to subscribe for and purchase any such shares to the extent not subscribed for and purchased in the planned Rights Offering.The Series D 2 Preferred Stock will be convertible into Common Stock at any time, at the option of the holders, based on the initial conversion price of $7.00 per share, subject to adjustment in the same manner as the Series D 1 Preferred Stock.After three years, the Series D 2 Preferred Stock also will be convertible into Common Stock at the Company’s option, under specified circumstances.At the end of nine years, if not already converted, the Series D 2 Preferred Stock would mandatorily be converted into shares of Common Stock at the then current conversion price. - 5 - CUSIP No. 669947400 Board of Directors Pursuant to a Registration Rights and Shareholders Agreement, dated as of July 16, 2007, among the Company and the Investors (the “Registration Rights Agreement”), MassMutual may designate up to two individuals for election to the Board depending on the percentage of shares owned by MassMutual.Subject to applicable law and exchange regulations, MassMutual is also entitled to designate the number of members of each committee of the Board that is proportionate to MassMutual’s representation on the Board.In lieu of designating members of the Board, MassMutual has the right to designate “board observers” who will receive, subject to certain exceptions, all materials that are provided to Board members and will be entitled to attend, but not vote at, all Board meetings. REIT Dividend Pursuant to the terms of the Securities Purchase Agreement, the Company has agreed to declare a dividend (the “REIT Dividend”) in order to satisfy certain requirements to distribute 2006 taxable income relating to its status as a “real estate investment trust” (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”).The Company has agreed (1) to declare the REIT Dividend on or before September 17, 2007, (2) that the record date for the REIT Dividend will not be before the earlier of (A) the date all of the shares of the Series D 2 Preferred Stock are purchased in the Rights Offering or the first business day after the closing of the transactions contemplated by the Standby Purchase Agreement and (B) December 10, 2007 and (3) that the REIT Dividend be distributed in the form of shares of Series E Mandatory Convertible Preferred Stock, par value $0.01 per share (the “Series E Preferred Stock”), ranking pari passu with the Series D 1 Preferred Stock.The final terms of the Series E Preferred Stock will be determined by the Board prior to the declaration and payment of the REIT Dividend. Charter Amendment The Securities Purchase Agreement also requires the Company to take all action required to amend the Articles of Amendment and Restatement of the Company (the “Charter”), including submitting any such amendment to a vote of its shareholders, to prohibit any issuance or transfer of the Company’s stock if such issuance or transfer would cause an “ownership change” (as such term is defined in Section 382(g) of the Code).The purpose of this amendment to the Charter is to attempt to preserve under certain circumstances certain net operating loss carryovers and net unrealized built in losses of the Company under the Code.In addition, the Company is required under the Securities Purchase Agreement to seek stockholder approval of certain provisions of the Articles Supplementary for both the Series D 1 Preferred Stock and the Series D 2 Preferred Stock, which would adjust the conversion price of the Series D 1 Preferred Stock and the Series D 2 Preferred Stock to provide certain anti dilution protection to the holders thereof upon certain issuances of capital stock by the Company. Other than as described above in this Item 4, the Reporting Persons do not have any plans or proposals that relate to, or would result in, any actions or events specified in clauses (a) through (j) of Item 4 to Schedule 13D. Item 5.Interest in Securities of the Issuer. (a)Based upon certain representations made by the Company to MassMutual under the Securities Purchase Agreement and taking into account the 7,500,000 shares of Common Stock on an as-converted basis issued in connection with the transactions described in Item 3 above, there were 45,379,640 shares of Common Stock outstanding as of July 16, 2007.As of July 16, 2007, MassMutual was the holder of 1,050,000 shares of Series D 1 Preferred Stock.These shares of Series D 1 Preferred Stock are initially convertible into an aggregate of 3,750,000 shares of Common Stock, or approximately 8.3% of the Common Stock deemed issued and outstanding as of that date.In addition, as of July 16, 2007, certain affiliates of MassMutual for which Babson Capital acts as investment adviser owned 771,800 shares of Common Stock, or approximately 1.7% of the Common Stock deemed issued and outstanding as of that date.As of July 16, 2007, MassMutual and Babson Capital may each be deemed to have beneficially owned in the aggregate 4,521,800 shares of Common Stock, or approximately 9.96% of the Common Stock deemed issued and outstanding as of that date. - 6 - CUSIP No. 669947400 (b)MassMutual has shared power with Babson Capital to vote and dispose of 4,521,800 shares of Common Stock for which it is deemed the beneficial owner. Babson Capital has shared power with MassMutual to vote and dispose of 4,521,800 shares of Common Stock for which it is deemed the beneficial owner. (c)Other than the transactions described in this Schedule 13D, during the sixty days on or prior to July 16, 2007, there were no transactions in Common Stock, or securities convertible into, exercisable for or exchangeable for Common Stock, by the Reporting Persons. (d)Not Applicable. (e)Not Applicable. Item 6.
